DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 11 May 2022 is acknowledged.  Claims 2-4, 6-11, 13, 14, 17-19, 21-42 have been cancelled.  Claims 1, 12, 15, and 43 have been amended.  Claims 46 and 47 have been added.  Claims 1, 5, 12, 15, 16, 20, and 43-47 are pending and under consideration.


Information Disclosure Statement
The information disclosure statements filed 10 February 2022 and 11 May 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  



Withdrawn Objections/Rejections
The objection to the Specification is withdrawn in view of Applicant’s amendment and Substitute Specification filed 11 May 2022, which has been entered.

The objections to claims 15 and 22 are withdrawn in view of Applicant’s amendment.

Applicant’s amendment has obviated the previous rejection of claims 22, 27-30, and 39-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant’s amendment has obviated the previous rejection of claims 1, 12, 16, 20, 27, 28, 29, 30, 39, and 40-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s amendment has obviated the previous rejection of claims 1, 5, 12, 15, 16, 20, and 43-45 under 35 U.S.C. 103 as being unpatentable over B.D. Grimshaw, Dissertation Thesis for the University College London, 01 January 2015; URL:discovery.ucl.ac.uk/1470207/1/1Grimshaw%20Ben%20Thesis.pdf, cited in the 13 April 2020 IDS by limiting the viral proteins to one of K3, K5, or US6.




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 still recites “wherein optionally one or more of the following conditions is present” and then recites a list of conditions where the last two members of each list are separated by an “and’.  This language is ambiguous because it is not clear if the last two recited members should be considered one option or two.  Applicant’s remarks indicates that the claim has been amended to change “and” to “or” but claim 5 still recites “and.”  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


For examination purposes with respect to art, Applicant is again reminded that claim elements that are “optional” need not be taught by the prior art and so have not been addressed.


Claims 1, 5, 12, 15, 16, 20, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over B.D. Grimshaw, Dissertation Thesis for the University College London, 01 January 2015; URL:discovery.ucl.ac.uk/1470207/1/1Grimshaw%20Ben%20Thesis.pdf, cited in the 13 April 2020 IDS  (“Grimshaw”) in view of Petersen et al., J. Immunol. 171:4472-78 (2003) (“Petersen”; IDS).
 Grimshaw teaches methods of developing a “universal” T cell for use in adoptive immunotherapy.  See entire document.  In Section 1.4.1, Grimshaw reviews reasons why developing cell therapies from allogenic, healthy donors was a recognized, desirable alternative to autologous cell products prepared from the cancer patient.  In Section 1.4.2, the obstacles to preparing a “universal T cell” for adoptive therapy are described and Grimshaw teaches that resolving those issues was the aim of the project.  
Grimshaw makes clear that producing a CAR-T in which MHC/HLA class I expression is reduced and the cells further express a NK inhibitor is the ultimate goal of the project.  See Abstract “In this project, I have attempted to develop a protocol by which the following T-cell modifications will be introduced: (1) a chimeric antigen receptor (CAR), (2) a sort-suicide gene, (3) human leukocyte antigen (HLA) knock-down, (4) T cell receptor knock-down (5) natural killer (NK) cell inhibition.” See also Section 1.6 Project Aims on page 65.  And, as discussed in the Study Conclusions in Section 6.1, starting on page 222 and in the Introduction especially Section 1.4.1 and 1.6, Grimshaw teaches that adoptive immunotherapy could be significantly improved if MHC class I (aka HLA A/B/C or HLA class I) expression could be reduced, particularly along with expression of an NK cell antagonist, so that allogenic T cells from a healthy donor could be used for CAR therapy without the need for isolation of T cells from the patient being treated.  
Regarding claims 1, 15, 20, and 43-47, as summarized in the Abstract, Grimshaw introduced retroviral vectors containing polynucleotides encoding the viral proteins “US11” and “ICP-47” into peripheral blood mononuclear cells from a healthy donor to produce a population of T cells in which expression of HLA-A (i.e. MHC class I) was reduced compared to cells not modified with the proteins.  See also Section 3, especially Section 3.10 starting on page 122, as well as Figures 19 and 20; pages 86-87.  In addition to primary T cells in the PMBC population, Grimshaw showed that expression of US11 and ICP-47 could reduce MHC class I expression in the T cell line SupT1.  See Section 3.8, page 110 and page 73 (SupT1 information).  Each of the viral proteins ICP47 and US11 resulted in a high level of MHC/HLA knockdown regardless of the haplotype of the donor cells.  E.g., page 123 and Figure 20.
Regarding claims 5 and 16, T cells that express HLA-G to inhibit NK cell-mediated killing of the T cells were also produced by introducing an encoding polynucleotide in Chapter 4, which begins on page 144.  In section 4.4 beginning on page 154, T cell co-expression of HLA-G with US11 or ICP47 was also demonstrated.  See especially pages 160-161 and Figure 40.  HLA-G inhibits NK-cell mediated killing and so is “an NK cell antagonist”.  While HLA-G is not recited in claim 5, as noted above, the specific NK cell antagonists recited in subparts (a)-(c) are optional.  
Regarding claims 12, 15, and 16, and 43, Grimshaw expresses an CD19 CAR (i.e., a construct comprising an anti-CD19 extracellular ligand-binding domain, a transmembrane domain, and an intracellular signaling domain from CD3) using a retroviral vector in T cells in Section 5.6.3 starting on page 212 in view of pages 54 and 89.  As taught by Grimshaw, methods of expressing a nucleic acid encoding a CAR from a retroviral vector were well known in the art and predictably practiced.  E.g. Section 2.2 Methods, especially 2.2.4 Retroviral work beginning on page 88.

Grimshaw does not teach CAR-T cells in which MHC class I expression is reduced by expressing a viral protein that is K3, K5, or US6, as required by each of claims 1, 15, and 43.  
Grimshaw also does not reduce to practice T cells that express both a CAR and an NK cell antagonist, as required by claims 5, 16, and 20.
  
However, Petersen teaches that multiple viral proteins, including US11, K3, K5, and US6 all could each downregulate MHC/HLA class I molecules on cells expressing the viral proteins.  E.g., Table 1, page 4475.  Petersen teaches that K3 and K5 in particular “are able to reduce drastically the number of MHC class I molecules at the cell surface by facilitating their endocytosis.”  Page 4474, paragraph bridging columns 1 and 2.  K5 also downregulates additional molecules that inhibit lysis by NK cells.  Page 4477, 1st full paragraph.

In view of the teachings of Petersen, the ordinary artisan prior to the effective filing date recognized that multiple viral proteins were able to downregulate surface expression of MHC/HLA class I molecules and that some viral proteins also downregulated additional proteins that reduced lysis by NK cells.  Accordingly, the ordinary artisan prior to the effective filing date would have considered the various viral proteins art-recognized equivalents for reducing MHC/HLA class I expression in the approach taught by Grimshaw for reducing MHC/HLA class I expression on T cells used to produce CAR-T cells.  K5 in particular was recognized to provide not only excellent downregulation of MHC/HLA class I molecules, but also other proteins that inhibited lysis by NK cells, providing additional motivation for the ordinary artisan to substitute the K5 viral protein for either of the viral proteins used by Grimshaw because the T cells expressing K5 would be resistant to both T cell and NK cell-mediated lysis and so would be more useful cells for preparation of “off-the-shelf” CAR-T cells that could be prepared from healthy donors and used to treat patients without the need for isolating autologous T cells. 
Further in view of the teachings of teachings of Grimshaw, the ordinary artisan prior to the effective filing date would have been motivated to express a CAR along with HLA-G and a viral protein chosen from K3, K5, or US6, but especially K5, in allogeneic T cells of a healthy donor.  As discussed by Grimshaw, these features would result in a “universal” CAR-T that could be used to treat multiple patients because its reduced HLA/MHC class I expression and expression of HLA-G would make it less susceptible to elimination by host T and NK cells.  Grimshaw provides all the methodology needed to produce a retroviral vector that would introduce the CAR, viral protein, and HLA-G into either T cell lines or primary, allogenic T cells from a healthy donor.  
Claims 1 and 5, as well as claims 43-45, are therefore unpatentable over the teachings of Grimshaw in view of Petersen.  In addition, the resulting product would necessarily be a CAR-T cell population comprising a plurality of T cells as required by claim 12.  The methods used to produce the cells would also necessarily meet the limitations of claims 15, 16, 20, 46, and 47. 
Applicant’s arguments in the Remarks filed 11 May 2022 that Applicant has demonstrated that not all viral proteins reduce MHC class I expression in primary T cells co-expressing a CAR is acknowledged.  However, that result was not knowledge available to one of ordinary skill in the art prior to the effective filing date of the claimed invention and so does not speak to what one of ordinary skill in the art just prior to the effective filing date would or would not have found obvious.  Both K3 and K5 were known to be particularly effective at reducing MHC/HLA class I levels.  Additionally, Petersen teaches that K5 in particular resulted not only in reduction of class I but also additional proteins that reduced NK cell-mediated lysis, providing additional motivation to select K5 from among the viral proteins known to reduce MHC class I levels.  
For these reasons, even in view of the claim amendments, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643